Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Nicola I. Riley, M.D.,

(PTAN: 000058035)

Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-16-443
Decision No. CR4664

Date: July 26, 2016

DECISION

Noridian Healthcare Solutions (Noridian), an administrative contractor acting on behalf
of the Centers for Medicare & Medicaid Services (CMS), revoked the Medicare
enrollment and billing privileges of Petitioner, Nicola I. Riley, M.D., because she
provided false or misleading information on a Medicare enrollment application. For the
reasons stated below, I affirm CMS’s determination.

I. Background and Procedural History

On August 20, 2014, Petitioner submitted an enrollment application (Form CMS-855I)

through the internet-based Provider Enrollment Chain and Ownership System (PECOS)
in response to a revalidation request. CMS Exhibits (Exs.) 1, 1A; Petitioner Exhibit (P.
Ex.) 4. In revalidating her enrollment information in PECOS, Petitioner did not report
that any final adverse legal actions had been taken against her.’ CMS Exs. 1, 4; P. Ex. 4.
On September 9, 2014, Noridian approved Petitioner’s revalidation application (CMS Ex.
2), but Noridian subsequently informed Petitioner on October 29, 2015 that it had
revoked her Medicare enrollment and billing privileges. CMS Ex. 3. In its October 2015
revocation letter, Noridian explained that Petitioner’s enrollment had been revoked and
that it had established a re-enrollment bar for a period of two years effective 30 days after
the postmark date of the letter. CMS Ex. 3 at 2. CMS further explained that the
revocation was pursuant to 42 C.F.R. § 424.535(a)(4) based on Petitioner’s report of false
or misleading information on her application. CMS Ex. 3 at 1.

On November 19, 2015, Petitioner submitted a letter that was construed as a request for
reconsideration. CMS Ex. 6. Petitioner stated the following, in pertinent part:

Dr. Riley inadvertently excluded her explanation of license revocation in
her 2014 Individual Medicare revalidation. (8551). The revocation letter
and explanation was included in the revalidation of her group contract
(855B) in 2014. A copy of section 3 and the explanation of license
revocation that was included in the 2014 revalidation is included in this
correspondence.

We ask that Dr. Riley’s Individual Medicare revocation be stayed as this
was an accidental clerical error when completing the revalidation of her
855] rather than an intentional hiding of information.

CMS Ex. 6 at 1. On February 9, 2016, Noridian denied Petitioner’s request for
reconsideration. CMS Ex. 7. Noridian explained the following in support of its
determination:

Revocation, Denial, or Effective date reason: 42 CFR §424.535(a)(4)
False or Misleading Information on Application
On her CMS 855] enrollment application submitted on August
23m [sic], 2014, Nicola Riley answered “no” in section three of
the application indicating that she did not have any previous
adverse legal histor y[.] However, based on information obtained
from the Maryland Board of Medicine, her license was revoked

' By submitting her application through PECOS, Petitioner did not complete a hard copy
of an enrollment application. Rather, Petitioner used an internet-based program to enter
her enrollment information. The document submitted by CMS as CMS Ex. | is an
Application Record Data Report, which is essentially a print-out of the information that
Petitioner entered into PECOS.
effective May 6, 2013. Revocation of a license to provide health
care by any state licensing authority is specifically listed as an
adverse legal even[t] that must be reported in section three.

CMS Ex. 7 at 1. Noridian further explained that Petitioner “did not mark ‘yes’ in section
three of her 8551 enrollment application” and “reportable adverse actions against the
provider must be disclosed in this section in order to be considered for enrollment in the
Medicare program.” CMS Ex. 7 at 1.

Petitioner filed a timely request for a hearing (RFH) on March 29, 2016.” Petitioner
explained that she had reported adverse legal actions in a separate Medicare enrollment
application that she submitted for her practice, SMP Family Medicine, in April 2014.
RFH Ex. 1. Petitioner further contended in her RFH that if she “inadvertently marked the
‘no’ box in Section 3 of her application, this was simply a clerical error.” RFH Ex. | at
1.

Lissued an Acknowledgment and Pre-Hearing Order (Order) on April 8, 2016.
Thereafter, on May 13, 2016, CMS filed a motion for summary judgment (CMS Br.)
together with 13 exhibits (CMS Exs. 1, 1A, 2-12); see Order § 4(c)(i) (authorizing filing
of motion for summary judgment). Following my issuance of an extension of time on
June 10, 2016, Petitioner, through counsel, filed a response to CMS’s motion for
summary judgment (P. Br.) and eight exhibits. (P. Exs. 1-8). In the absence of any
objections, I admit CMS Exs. 1, 1A, 2-11 and P. Exs. 1-8 into the record. I do not admit
CMS Ex. 12 into the record because CMS did not in any way reference the content of that
exhibit in its motion for summary judgment and I am therefore unable to ascertain any
basis for its submission as evidence in support of CMS’s arguments. In addition, I have
admitted the RFH, which was submitted as RFH Ex. 1, along with a supporting exhibit
for the RFH (RFH Ex. 14) that was not re-submitted with Petitioner’s pre-hearing
exchange. While Petitioner did not specifically cite to RFH Ex. 14 in her response to
CMS’s motion for summary judgment, Petitioner’s arguments are largely premised on the
submission of the document found at RFH Ex. 14.5

My April 8, 2016 Order advised the parties that they must submit written direct testimony
for any proposed witness and that an in-person hearing would only be necessary if the
opposing party requested an opportunity to cross-examine a witness. Order §§ 8-10.
Neither party has submitted written direct testimony or asked for the opportunity to cross-

> Petitioner submitted 15 “exhibits” in support of her RFH, many of which were re-
submitted with her pre-hearing exchange.

> Petitioner did not submit a list of proposed exhibits as required by my Order. Order
§ 4(c)(ii). Therefore, it is unclear whether she intended to submit exhibits that had been
submitted prior to the submission of her pre-hearing exchange.
examine a witness. CMS has moved for summary judgment and Petitioner has
responded accordingly; as a hearing for the purpose of cross-examination of any
witnesses has not been requested, it is unnecessary for me to decide this case based on
summary judgment. I will issue a decision on the merits.

II. Issue

The issue is whether CMS had a legitimate basis for revoking Petitioner’s Medicare
enrollment and billing privileges pursuant to 42 C.F.R. § 424.535(a)(4) based on the
submission of false or misleading information in a Medicare enrollment application. I
have jurisdiction to decide this issue. 42 C.F.R. §§ 498.3(b)(17), 498.5(1)(2); see also
42 USC. § 1395ec(j)(8).

III. Findings of Fact, Conclusions of Law, and Analysis*

As a physician, Petitioner was a supplier for purposes of the Medicare program. See

42 USC. § 1395x(d); 42 C.F.R. §§ 400.202 (definition of supplier), 410.20(b)(1). In
order to participate in the Medicare program as a supplier, individuals must meet certain
criteria to enroll and receive billing privileges. 42 C.F.R. §§ 424.505, 424.510. CMS
may revoke enrollment and billing privileges for any reason stated in 42 C.F.R.

§ 424.535.

1. Petitioner has had an adverse legal action taken against her
pursuant to 42 C.F .R. § 424.502.

Pursuant to the definitions provided in 42 C.F.R. § 424.502. a final adverse action
includes a “[s]uspension or revocation of a license to provide health care by any State
licensing authority.” Petitioner admits that the Maryland State Board of Physicians
revoked her medical license.” P. Br. at 9-10; CMS Ex. 6. CMS submitted a Final
Decision and Order of the Maryland State Board of Physicians that ordered that
Petitioner’s medical license would be permanently revoked and that Petitioner “‘shall not
ever apply for licensure or reinstatement of her medical license to the Board or any
successor agency.” CMS Ex. 8 at 23. The Final Decision and Order also reported that,

4 My findings of fact and conclusions of law are set forth in italics and bold font.

> CMS also contends that Petitioner failed to report actions taken by the Utah Division
Occupational and Professional Licensing. CMS Br. at 6; see CMS Exs. 9, 10. As the
reconsidered determination that is the basis for Petitioner’s RFH was limited to
Petitioner’s failure to report a final adverse legal action taken by the Maryland State
Board of Physicians and did not identify Petitioner’s failure to disclose any other final
adverse legal actions, I will limit the discussion herein to the final adverse legal action
taken by the Maryland State Board of Physicians. CMS Ex. 7.

prior to the decision permanently revoking Petitioner’s medical license, Petitioner’s
Maryland medical license had been summarily suspended since August 31,2010. CMS
Ex. 8 at 1. I conclude that Petitioner has had an adverse legal action taken against her
pursuant to 42 CFR. § 424.502.

2. Petitioner did not notify CMS or Noridian of the revocation of
her medical license by the Maryland State Board of Physicians
at the time she submitted her individual revalidation
application, Form CMS- 855], via PECOS.

Petitioner submitted a revalidation application for her individual Medicare enrollment
through PECOS on August 20, 2014. CMS Exs. 1, 1A; P. Ex. 4. In that application,
Petitioner did not indicate that she had been the subject of any final adverse legal actions.
CMS Ex. | at 2 (Application Record Data Report showing “No Current Records Exist for
Final Adverse Legal Action”); CMS Ex. 6 at 1 (Petitioner’s statement that she
“inadvertently excluded her explanation of license revocation in her 2014 [i]ndividual
Medicare revalidation (855I)”). Petitioner contended that she failed to report the
information due to “an accidental clerical error when completing the revalidation of her
8551.” CMS Ex. 6 at 1.

Petitioner argued in her construed request for reconsideration, and also in her brief, that
she had previously informed Noridian of the final adverse legal action when she
submitted an enrollment application, Form CMS-855B, for her medical practice in April
2014. CMS Ex. 6 at 1; see also RFH Ex. 14 at 9; P. Ex. 1. Petitioner points to an excerpt
from Section 3 of a Form CMS-855B that included her report of actions taken against her
by licensing bodies in Maryland, Wyoming, and Utah, along with a memorandum
authored by Petitioner that explained those actions.° P. Br. at 2-3; see P. Ex. 1. The issue
here is not whether Petitioner has ever notified CMS or its contractor of the final adverse
legal action by the Maryland State Board of Physicians; rather, the issue is whether she
failed to report the final adverse legal action when she submitted a Form CMS-855I in
August 2014. Petitioner has not demonstrated that she notified CMS or its contractor of a
final adverse legal action against her at the time she filed her individual revalidation
application via PECOS on August 20, 2014.

° The copy of Section 3 furnished by Petitioner as P. Ex. 1 does not list the form number
(Form CMS-855B). P.Ex. 1. However, with her RFH, Petitioner submitted a complete
copy of the Form CMS-855B. RFH Ex. 14. Page | of P. Ex. | is identical to page 9 of
RFH Ex. 14, including a unique identifying stamp on the lower left hand corner of the
page.
3. Noridian had a legitimate basis to revoke Petitioner’s Medicare
enrollment and billing privileges pursuant to 42 C.F R.
§ 424.535(a)(4) because Petitioner certified on a revalidation
enrollment application on August 20, 2014, that she had not
been the subject of a final adverse legal action and this
statement was false.

In viewing Petitioner’s arguments in the most favorable light, Petitioner is under the
misunderstanding that because she reported final adverse actions when submitting a Form
CMS-855B for her medical practice, she did not fail to comply with section
424.535(a)(4) when she did not disclose any final adverse legal actions when she
electronically submitted a Form CMS-855I to revalidate her individual billing privileges.
Petitioner is mistaken. Section 3 of the Form CMS-855] asks an applicant if she has
“under any current or former name or business identity, ever had a final adverse legal
action ... imposed against [her]?” Form CMS-8551

(https: //www.cms.gov/Medicare/CMS-Forms/CMS-Forms/Downloads/cms855i.pdf, last
visited July 21,2016). In response to this question, Petitioner did not disclose any final
adverse legal actions. Therefore Petitioner, in denying that she had been the subject of
any final adverse legal actions, provided false information pursuant to 42 C.F.R.

§ 424.535(a)(4).

Petitioner contends that her failure to provide the required information in response to this
question was a result of “accidental clerical error” and that it was not due to “an
intentional hiding of information.” CMS Ex. 6 at 1. In order to revoke a supplier’s
Medicare billing privileges, the supplier only needs to “certif[y] as ‘true’ misleading or
false information... .” 42 C.F.R. § 424.535(a)(4). Therefore, even if Petitioner did not
knowingly or intentionally fail to disclose final adverse legal actions in Section 3 of her
August 20, 2014 Medicare revalidation enrollment application, this provides no defense
to revocation. See, e.g., Sandra Johnson, CRNA, DAB No. 2708 at 15 (2016) (stating
that “[b]y signing the certification statements . . . she attested to the truth, accuracy and
completeness of their content as is” and that “Petitioner remained responsible for the
contents of her application.”).

Petitioner electronically signed the certification statement of the application, certifying
that she read the contents of the revalidation application and that the information
contained therein was true, correct, and complete. CMS Exs. 1, 1A. As the information
provided by Petitioner was not true, correct, and complete, the information provided in
Section 3 was false. Therefore, I conclude that CMS had a legal basis to revoke
Petitioner’s Medicare enrollment and billing privileges pursuant to 42 C.FR.

§ 424.535(a)(4).
IV. Conclusion

For the reasons explained above, I affirm the determination revoking Petitioner’s
Medicare enrollment and billing privileges.

/s/

Leslie C. Rogall
Administrative Law Judge
